DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar 02, 2022 has been entered.

Response to Amendment
Claims 8-13 are pending in this application. Claims 8, 10 and 12-13 have been amended. No claim has been canceled or newly added.

Response to Arguments
Applicant’s arguments with respect to claims 8, 10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under col. 151, or in an application for patent published or deemed published under col. 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al (US20180007574A1, Priority Date: 2016-01-28).

Regarding claim 8 (Currently Amended), Park’574 discloses a terminal apparatus configured to communicate with a base station apparatus (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the terminal apparatus comprising: 
measurement circuitry (see, fig. 19, processor 1921, par 0578) configured to measure a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM measurement) of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of a plurality of reception qualities and is based on a first part of a plurality of reference signals (see, combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), par 0562-0564. Noted, CRS and non-CRS, therefore reference signals), and the second reception quality corresponds to a second part of a plurality of reception qualities and is based on a second part of the plurality of reference signals (see, CRS and RRM-RS, par 0447) from the base station apparatus (see, UE reselects cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), and then reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0562-0564, 0570); and 
transmission circuitry (see, fig. 19, radio frequency unit 1923, par 0578) configured to initiate a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after CRS-based and non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and to perform the ongoing random access procedure using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated 2Inventor: Hiroki Takahashiwith the second part of the plurality of reference signals (see, CRS and RRM-RS of reselected target cell, par 0447, 0479) corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570).

Regarding claim 10 (Currently Amended), Park’574 discloses a base station apparatus configured to communicate with a terminal apparatus (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575), the base station apparatus comprising: 
transmission circuitry (see, fig. 19, RF unit 1913, par 0577) configured to transmit a plurality of reference signals on a serving cell (see, eNB transmits CRS and RRM for CRS-based RRM measurement and RRM-RS based RRM measurement in cell selection and reselection for serving cells, par 0137, 0446-0452), wherein a plurality of reception qualities including a first reception quality and a second reception quality of the serving cell are measured by the terminal apparatus (see, UE selects cell and reselects another cell as serving cell based on the signal quality (CRS-based RRM measurement and RRM-RS based RRM measurement) in each of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of the plurality of reference signals (see, combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), par 0562-0564. Noted, CRS and non-CRS, therefore reference signals), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of reference signals (see, CRS and RRM-RS, par 0447) from the base station apparatus (see, UE reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), and then reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0562-0564, 0570); and 
3Inventor: Hiroki Takahashireception circuitry (see, fig. 19, RF unit 1913, par 0577)  configured to receive a random access preamble, in a case that a random access procedure is initiated upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, UE determines RLF after CRS-based and non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and the random access procedure is ongoingly performed using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of reference signals corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570).

Regarding claim 12 (Currently Amended), Park’574 discloses a communication method of a terminal apparatus configured to communicate with a base station apparatus (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the communication method comprising: 
measuring a plurality of reception qualities including a first reception quality and a second reception quality of a serving cell (see, UE selects cell and reselects another cell as serving cell based on the signal quality (RRM measurement) of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of a see, combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), par 0562-0564. Noted, CRS and non-CRS, therefore reference signals), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of reference signals (see, CRS and RRM-RS, par 0447) from the base station apparatus (see, UE reselects cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first 4Inventor: Hiroki Takahashicell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), and then reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0562-0564, 0570); 
initiating a random access procedure upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, determines RLF after CRS-based and non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570); and 
performing the ongoing random access procedure using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of reference signals (see, CRS and RRM-RS of reselected target cell, par 0447, 0479) see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs to report RRM measurements after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570).

Regarding claim 13 (Currently Amended), Park’574 discloses a communication method of a base station apparatus (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575) configured to communicate with a terminal apparatus, the base station apparatus comprising: 
transmitting a plurality of reference signals on a serving cell (see, eNB transmits CRS and RRM for CRS-based RRM measurement and RRM-RS based RRM measurement in cell selection and reselection for serving cells, par 0137, 0446-0452), wherein a plurality of reception qualities including a first reception quality and a second reception quality of the serving cell are measured by the terminal apparatus (see, UE selects cell and reselects another cell as serving cell based on the signal quality (CRS-based RRM measurement and RRM-RS based RRM measurement) in each of the corresponding cells between the UE and the eNB, par 0137, 0446-0452), wherein the first reception quality corresponds to a first part of the plurality of reception qualities and is based on a first part of the plurality of reference signals (see, combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), par 0562-0564. Noted, CRS and non-CRS, therefore reference signals), and the second reception quality corresponds to a second part of the plurality of reception qualities and is based on a second part of the plurality of reference signals (see, UE reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF, par 0447, 0570. Noted, amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB (par 0394), therefore multiple cells from eNB), and wherein the first part and the second part are different reference signals corresponding to a first downlink radio link of a first cell (see, cell with RLF, par 0570) and a second downlink radio link of a second cell (see, reselected cell after RLF, par 0570), respectively, transmitted by the base station apparatus (see, UE determines RLF according to combined CRS-based and non-CRS-based RLM (radio link monitor) to determine RLF (radio link failure), and then reselects another cell according to CRS-based RRM measurement and RRM-RS based RRM measurement after RLF in amorphous cell environment (comprising a different number of TP(s)/cell(s)) to the eNB, par 0394, 0447, 0562-0564, 0570); and 
receiving a random access preamble, in a case that a random access procedure is initiated upon been detecting the first reception quality is equal to or worse than a threshold Qout over a time period (see, UE determines RLF after CRS-based and non-CRS based radio link quality is worse than Q_out for a predetermined period, then performs random access procedure to performing a handover (cell reselection) procedure or recover RLF or handover failure, par 0153-0161, 0562-0563, 0570), and 5Inventor: Hiroki Takahashithe random access procedure is ongoingly performed using a radio resource (see, resource of RACH preamble, par 0151, 0480) associated with the second part of the plurality of reference signals corresponding to the second downlink radio link based on the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park’574 in view of ISLAM et al (US 20170302355 A1, Priority Date: PRO 62322168 Apr 13, 2016, Pro 62337829 May 17, 2016).

Regarding claim 9 (previously presented), Park’574 discloses the terminal apparatus according to claim 8 (see, fig. 19, UE communicates with eNB in wireless communication system, par 0575), the terminal apparatus comprising: wherein the transmission circuitry (see, fig. 19, radio frequency unit 1923, par 0578) is further configured to perform the random access procedure based on a resource (see, resource of RACH preamble, par 0151, 0480) associated with a reference signal corresponding to the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570), in a case that the first reception quality is equal to or worse than the threshold Qout (see, RLF determined if radio link quality is worse than Q_out according to CRS-based first RLM, par 0562-0563, 0570).
Park’574 discloses all the claim limitations but fails to explicitly teach:
perform the random access procedure based on a resource associated with a reference signal corresponding to the second reception quality, in a case that the first reception quality is equal to or worse than the threshold Qout, and the second reception quality is equal to or larger than a threshold Qin.

However ISLAM’355 from the same field of endeavor (see, Fig. 3 and FIG. 19, UE communicates with BS in an access network, par 0057) discloses: perform the random access procedure based on a resource associated with a reference signal corresponding to the see, UE generates and sends the request (BAR) via scheduling request to indicate the selected beam index of second active beam based on subcarrier(s) that carries the BAR request, the second active beam is selected after measuring signal quality of a BRS and BRRS, par 0092, 0137, 0140. Noted, beam link corresponding to radio link, par 0074-0076), in a case that the first reception quality is equal to or worse than the threshold Qout (see, UE measures metrics of reference signals are less than or equal to threshold for Qout event over a time period to detect radio link failure, then UE sends BAR (beam adjustment request) via scheduling request to the base station, par 0092-0093, 0126-0127, 0129 and 0176), and the second reception quality is equal to or larger than a threshold Qin (Note, fig. 6, UE measures reference signals for beam update based on measurements of BRSs and BRRSs and determines whether the one or more metrics are greater than or equal to a threshold for Qin, par 0111 and 0125-0126).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by ISLAM’355 into that of Park’574. The motivation would have been to perform beam track including identifying a new beam for communication between UE and BS (par 0008).


Regarding claim 11 (previously presented), Park’574 discloses the base station apparatus according to claim 10 (see, fig. 19, eNB communicates with UE in wireless communication system, par 0575),wherein the reception circuitry (see, fig. 3, antenna 320 with receiver 318 RX of base station 310, par 0057-0058, 0063) is configured to receive the random access preamble based on a resource (see, resource of RACH preamble, par 0151, 0480) associated with a reference signal corresponding to the second reception quality (see, UE performs random access procedure using special RACH preamble from a set of RACH preambles different from that for legacy UEs after determining a target cell due to RLF according to CRS-based RRM measurement and RRM-RS based RRM measurement, par 0447, 0476-0480, 0570), in a case that the first reception quality is equal to or worse than the threshold Qout (see, RLF determined if radio link quality is worse than Q_out according to CRS-based first RLM, par 0562-0563, 0570).
Park’574 discloses all the claim limitations but fails to explicitly teach: receive the random access preamble based on a resource associated with a reference signal corresponding to the second reception quality, in a case that the first reception quality is equal to or worse than the threshold Qout, and the second reception quality is equal to or larger than a threshold Qin.

However ISLAM’355 from the same field of endeavor (see, Fig. 3 and FIG. 19, UE communicates with BS in an access network, par 0057) discloses: receive the random access preamble based on a resource associated with a reference signal corresponding to the second reception quality (see, UE generates and sends the request (BAR) via scheduling request to indicate the selected beam index of second active beam based on subcarrier(s) that carries the BAR request, the second active beam is selected after measuring signal quality of a BRS and BRRS, par 0092, 0137, 0140. Noted, beam link corresponding to radio link, par 0074-0076), in a case that the first reception quality is equal to or worse than the threshold Qout (see, UE measures metrics of reference signals are less than or equal to threshold for Qout event over a time period to detect radio link failure, then UE sends BAR (beam adjustment request) via scheduling request to the base station, par 0092-0093, 0126-0127, 0129 and 0176), and the second reception quality is equal to or larger than a threshold Qin (Note, fig. 6, UE measures reference signals for beam update based on measurements of BRSs and BRRSs and determines whether the one or more metrics are greater than or equal to a threshold for Qin, par 0111 and 0125-0126).
par 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473